Citation Nr: 0305691	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-23 424	)	DATE
	)
	)



THE ISSUE

Whether a February 1998 decision by the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in its 
determination that the moving party could not be recognized 
as the veteran's surviving spouse for purposes of entitlement 
to Department of Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from April 1942 to October 
1963.  He died in July 1986.  

In a February 1998 decision, the Board determined that this 
person's marriage to the veteran could not be deemed valid 
for VA purposes, and that she was not entitled to recognition 
by VA as the veteran's surviving spouse.

On November 21, 1997, Public Law 105-111 (codified at 38 
U.S.C.A. §§ 5109A and 7111) was enacted to permit revisions 
of Board decisions on the basis of clear and unmistakable 
error (CUE).  38 U.S.C.A. § 7111(a).  Review to determine 
whether CUE exists in a final Board decision may be initiated 
by the Board, on its own motion, or by a party to the 
decision.  38 C.F.R. § 20.1400.  Such motions are subject to 
filing and pleading rules.  38 C.F.R. § 20.1404.

In a statement received by the RO in April 1999, the moving 
party asserted that there was CUE in the February 1998 
decision.  Her motion for review of this prior Board decision 
based on CUE met the pleading requirements and is addressed 
in this decision.


FINDINGS OF FACT

1.  In a February 1998 decision, the Board determined that 
the moving party's marriage to the veteran could not be 
deemed valid for VA purposes, and that she was not entitled 
to recognition by VA as the veteran's surviving spouse.

2.  The evidence does not show that the correct facts were 
not before the Board or that the pertinent statutory or 
regulatory provisions were incorrectly applied in the 
February 1998 decision.


CONCLUSION OF LAW

The February 1998 decision in which the Board determined that 
the marriage to the veteran could not be deemed valid for VA 
purposes, and that she was not entitled to recognition by VA 
as the veteran's surviving spouse was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  However, the Board must point 
out at this juncture that the Court has determined that VCAA 
has no applicability to this case.  See Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (VCAA not applicable to 
CUE).




Background

In June 1946, the veteran married M.O. in the Philippines.  
This marriage was never terminated by divorce or annulment, 
and consequently M.O. became the veteran's legal widow upon 
his death in July 1986.

The veteran returned to the United States from the 
Philippines in approximately 1951, leaving M.O. and their 
four children behind.  Although he continued to send 
financial support payments to M.O. for a time, he eventually 
discontinued all financial support for M.O. and their 
children sometime before October 1957.

In approximately October 1957, M.O. began living with another 
man, F.M., in order to stabilize the financial situation of 
herself and her children.  She eventually had three children 
with this man, who was himself married to another woman.  On 
the birth certificate of her second daughter born in 1959, it 
was noted that the child's parents were married in 1943.  On 
the birth certificate of her son born in 1961, it was noted 
that the child's parents were married in August 1941.  The 
Board notes that while these birth certificate reflected that 
M.O. and F.M. were married in either 1941 or 1943 which would 
have been prior to M.O.'s marriage to the veteran, the 
remainder of the record does not reflect that there was any 
marriage between the 2, either in the 1940's or at any other 
time.  Rather, the remainder of the record reflect that M.O. 
was married to the veteran and that F.M. was married to 
another woman.  M.O. continued to live with A.M. until he was 
disabled as a result of a stroke in 1979, at which time he 
returned to his legal wife, who took care of him until he 
died in February 1989.

In the meantime, the veteran retired from service in 1963 and 
returned to the Philippines to live.  He did not resume 
cohabitation with M.O. at that time.  Instead, he went 
through a marriage ceremony with the moving party in April 
1965; in the Marriage Contract, both he and the moving party 
claimed to be single.  The moving party continuously 
cohabited with the veteran, by whom she had two children, 
until his death in July 1986.

In June 1987, the RO determined that M.O., the veteran's 
legal widow, could not be recognized by VA as the veteran's 
surviving spouse as she had not continuously cohabited with 
the veteran up until his death and because she was partially 
at fault (due to her open cohabitation with another man for 
many years) for the continuation of her separation from the 
veteran up until his death.  This determination was in 
accordance with the relevant regulation in effect at that 
time.  38 C.F.R. 3.53(a) (1986).

However, in November 1997, the RO reversed their earlier 
determination based upon the liberalizing criteria announced 
by the United States Court of Veterans Appeals (Court) in 
Gregory v. Brown, 5 Vet. App. 108 (1993), in which it was 
held that only the legal spouse's degree of fault or absence 
of fault at the time of the initial separation is relevant to 
the question of recognition by VA, and only a finding that 
the legal spouse was significantly at fault at the time of 
the initial separation from the veteran can be grounds for 
disqualifying her claim for recognition by VA.  See also 38 
C.F.R. 3.53 (1997).  

In a June 1991 decision, the Board determined that the 
marriage to the veteran could not be deemed valid for VA 
purposes because she had known of the legal impediment to the 
marriage at the time she entered it.  The legal impediment 
being that the veteran and M.O. were married.  

In February 1998, the Board again determined that the 
marriage to the veteran could not be deemed valid for VA 
purposes, and that she was not entitled to recognition by VA 
as the veteran's surviving spouse.  The Board stated that the 
record was silent as to the reasons M.O. and her children did 
not accompany the veteran when he returned to the United 
States. The Board found that there was no indication, 
however, that this initial separation was originally intended 
to be permanent or that it was motivated by anything other 
than the mutual consent and convenience of both parties at 
the time and, also, there was no credible or convincing 
evidence that M.O. was in any way at fault for the veteran's 
later withdrawal of financial support.  The Board stated that 
the evidence did indicate, however, that the veteran was at 
fault for initiating his (eventually permanent) estrangement 
from M.O. when he unilaterally withdrew his financial support 
from M.O. and her children by him.  Furthermore, the Board 
determined that evidence established that M.O. did not begin 
to cohabit with another man until the veteran's misconduct in 
the form of his complete withdrawal of financial support for 
herself and their four children forced her to seek other 
sources of financial support. 

The Board noted that the moving party's illegal marriage to 
the veteran could only be deemed valid for VA purposes if 
"[n]o claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits."  38 
C.F.R. 3.52(d) (1997).  That Board concluded that this 
factual prerequisite was no longer satisfied, and the moving 
party's claim could not prevail against that of the legal 
widow of the veteran.


Analysis

In her motion to have the February 1998 decision revised on 
the basis of CUE, the moving party stated that M.O. and F.M. 
were actually married in August 1941.  As such, M.O.'s later 
marriage to the veteran was illegal.  Consequently, her own 
marriage to the veteran was legal and she is entitled to the 
status of the veteran's surviving spouse for VA purposes.  
She points to the birth certificate of M.O.'s second daughter 
and her son as proof of M.O.'s 1941 marriage to F.M.  She 
essentially alleges that these records were either not of 
record at the time of the prior Board decision or that they 
were not properly reviewed or considered. 

The Court has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: ( 1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of error.  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

Moreover, an alleged failure in the duty to assist may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier decision.  See Elkins v. Brown, 8 
Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

The regulations governing clear and unmistakable error in a 
decision of the Board appear at 38 C.F.R. §§ 20.1400-1411 
(2002).  Section 20.1403 provides: (a) General: clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  (b) Record to be reviewed: (1) General :review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by VA not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  (c)  Errors that 
constitute clear and unmistakable error.  To warrant revision 
of a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  (d)  Examples of situations that are not clear 
and unmistakable error:(1) Changed diagnosis: a new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist: the Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence: a disagreement as to how the facts were weighed or 
evaluated.  (e) Change in interpretation: clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.

In light of the foregoing, the moving party must argue that 
either the correct facts were not considered by the Board or 
that applicable laws and regulations were not correctly 
applied in the decision at issue.  Such a determination must 
be based on the record and the law that existed at the time 
of that decision.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

The Board notes that an analysis of the facts of the case and 
application of the relevant law leads to the conclusion that 
the Board's February 1998 decision was not clearly and 
unmistakably erroneous.

As noted, an example what is not clearly and unmistakably 
erroneous is: evaluation of evidence, a disagreement as to 
how the facts were weighed or evaluated.  The Board's 
decision to deny the moving party entitlement to surviving 
spouse status was based on the evidence of record to include 
the birth certificates of M.O.'s three children by F.M.  The 
moving party essentially alleges that these records were 
either not of record at the time of the prior Board decision 
(and thus the correct facts were not considered by the Board) 
or that they were not properly reviewed or considered.  

The record clearly establishes that the birth certificates 
were of record in February 1998.  Although the Board did not 
specifically mention the notation on two of the birth 
certificates that the parents were married in 1943 or 1941, 
this does not mean that this evidence was not reviewed or 
considered by the Board.  As such, the Board does not find 
that the correct facts were not considered by the Board.  
Rather, the Board focused on other evidence of record which 
it found to be competent and probative.  The moving party 
alternatively argues that these birth certificates should 
have been afforded more probative weight and that they show 
an earlier legal and valid marriage between M.O. and F.M. 
occurred before the veteran married M.O., this type of 
disagreement does not constitute CUE.  Rather, this argument 
comes within the parameters of the Board's evaluation of the 
evidence.  In pertinent part, at the time of the Board's 
February 1998 decision, there was evidence of a possible 
marriage between M.O. and F.M., as shown on the birth 
certificates.  There was also evidence that these two 
initially were married to other persons, M.O. to the veteran 
and F.M. to another woman.  The Board's decision to place the 
most probative weight on other evidence of record which 
showed that M.O. was married to the veteran and F.M. was 
married to another woman and that those two were not married 
to each other is an evaluation of the evidence.  A 
disagreement as to how the facts were weighed and evaluated 
is not CUE.

In addition, any determination of the Board not to obtain 
other evidence substantiating that a marriage had taken place 
in the early 1940's between M.O. and F.M. would be a 
consideration of whether VA's duty to assist was fulfilled.  
As noted, examples of situations that are not CUE include: 
VA's failure to fulfill the duty to assist and a disagreement 
as to how the facts were weighed or evaluated.

The moving party does not argue nor does the record show that 
the law in existence at the time of the February 1998 
decision of the Board was not applied.  

In sum, the Board finds that the February 1998 Board decision 
which determined that the moving party could not be 
recognized as the veteran's surviving spouse for VA purposes 
represented proper application of the facts then before the 
Board to the law then in existence.  Although the moving 
party alleged that the correct facts, as shown on the two 
birth certificates, as they were known at the time, were not 
before the Board, these facts were of record, but the board 
afforded more probative weight to other facts of record.  The 
moving party has not alleged that the statutory and 
regulatory provisions extant at the time were ignored or 
incorrectly applied.  The alternative basic argument advanced 
concerning CUE has to do with the weight given to the 
evidence at the time of the Board's February 1998 decision.  
As noted above, a disagreement with how the facts were 
weighed or evaluated does not constitute CUE.  38 C.F.R. § 
20.1403(d)(3).

Accordingly, the Board concludes that the February 1998 
decision was not clearly and unmistakably erroneous.


ORDER

The motion is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




